Citation Nr: 0819044	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-20 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected gout.  

2.  Entitlement to service connection for claimed 
depression/bipolar disorder.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1980 to 
September 1982.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision.  

The Board notes that in March 2007 the veteran requested that 
his claims file be transferred to the Buffalo, New York RO.  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.  



REMAND

On his Substantive Appeal Form 9 the veteran requested a 
Decision Review Officer hearing.  In a February 2007 letter, 
he was notified that his hearing was at the RO in New York 
City; however, the veteran then requested that his hearing be 
rescheduled to the area of his home and that his case be 
transferred to the Buffalo RO.  After careful review of the 
veteran's claims file, there is no evidence that the 
veteran's hearing was rescheduled.  

The Board also requests that the RO review the case in order 
to confirm which issues are on appeal to the Board.  

The appeal in this case is from a March 2003 rating decision 
that granted service connection and an initial noncompensable 
rating for gout and denied service connection for 
depression/bipolar disorder.  
An earlier December 2006 Supplemental Statement of the Case 
(SSOC) listed the issue on appeal as the claim for an initial 
compensable rating for the service-connected gout; however, 
the subsequent March 2007 SSOC and a May 2007 SSOC listed the 
issues as service connection for depression/bipolar disorder 
and an initial compensable rating for the service-connected 
gout.  

The Board notes in this regard that, under the provisions of 
38 C.F.R. § 20.200, an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, the case is hereby remanded to the RO for the 
following actions:

1.  The RO should consider in the first 
instance whether a timely appeal has been 
filed for issues of an initial 
noncompensable rating for the service-
connected gout and service connection for 
depression/bipolar disorder. 38 C.F.R. 
§§ 20.200, 20.201, 20.202.  

	2.  Then the RO should take appropriate 
steps to reschedule the veteran for the 
requested hearing, if possible.  Notice of 
the hearing should be mailed to the 
veteran's last address of record.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



